Exhibit 10.1

 

AGREEMENT

 

CONCERNING THE EXCHANGE OF SECURITIES

 

BY AND AMONG

 

OMEGA UNITED, INC.

 

AND

 

SKYPOSTAL, INC. AND


THE SECURITY HOLDERS OF SKYPOSTAL, INC.


 

--------------------------------------------------------------------------------



 


INDEX

 

 

Page

 

 

ARTICLE I – Exchange of Securities

1

 

 

1.1

Issuance of Securities

1

1.2

Exemption from Registration

1

1.3

Corporate Action

2

 

 

 

ARTICLE II – Representations and Warranties of SkyPostal

2

 

 

2.1

Organization

2

2.2

Capital

2

2.3

Subsidiaries

2

2.4

Directors and Officers

2

2.5

Financial Statements

3

2.6

Absence of Changes

3

2.7

Absence of Undisclosed Liabilities

3

2.8

Tax Returns

3

2.9

Investigation of Financial Condition

3

2.10

Intellectual Property Rights

4

2.11

Compliance with Laws

4

2.12

Litigation

4

2.13

Authority

4

2.14

Ability to Carry Out Obligations

4

2.15

Full Disclosure

4

2.16

Assets

4

2.17

Material Contracts

4

2.18

Indemnification

5

2.19

Criminal or Civil Acts

5

2.20

Restricted Securities

5

 

 

 

ARTICLE III – Representations and Warranties of Omega

5

 

 

3.1

Organization

5

3.2

Capital

5

3.3

Subsidiaries

5

3.4

Directors and Officers

6

3.5

Financial Statements

6

3.6

Absence of Changes

6

3.7

Absence of Undisclosed Liabilities

6

3.8

Tax Returns

6

3.9

Investigation of Financial Condition

6

3.10

Intellectual Property Rights

6

3.11

Compliance with Laws

6

3.12

Litigation

6

3.13

Authority

7

 

i

--------------------------------------------------------------------------------


 

3.14

Ability tob Carry Out Obligations

7

3.15

Full Disclosure

7

3.16

Assets

7

3.17

Material Contracts

7

3.18

Indemnification

7

3.19

Criminal or Civil Acts

7

3.20

Bulletin Board Trading Status

7

 

 

 

ARTICLE IV – Covenants Prior to the Closing Date

8

 

 

4.1

Investigative Rights

8

4.2

Conduct of Business

8

4.3

Confidential Information

8

4.4

Notice of Non-Compliance

8

 

 

 

ARTICLE V – Conditions Precedent to Omega’s Performance

8

 

 

5.1

Conditions

8

5.2

Accuracy of Representations

8

5.3

Performance

9

5.4

Absence of Litigation

9

5.5

Officer’s Certificate

9

5.6

Corporate Action

9

5.7

Private Placement

9

 

 

 

ARTICLE VI – Conditions Precedent to SkyPostal’s Performance

9

 

 

6.1

Conditions

9

6.2

Accuracy of Representations

9

6.3

Performance

9

6.4

Absence of Litigation

10

6.5

Officer’s Certificate

10

6.6

Payment of Liabilities

10

6.7

Directors of Omega

10

6.8

Officers of Omega

10

 

 

 

ARTICLE VII – Closing

10

 

 

7.1

Closing

10

 

 

 

ARTICLE VIII – Covenants Subsequent to the Closing Date

11

 

 

8.1

Registration and Listing

11

8.2

Stock Issuances

11

 

ii

--------------------------------------------------------------------------------


 

ARTICLE IX – Miscellaneous

11

 

 

9.1

Captions and Headings

11

9.2

No Oral Change

11

9.3

Non-Waiver

11

9.4

Time of Essence

11

9.5

Entire Agreement

11

9.6

Choice of Law

11

9.7

Counterparts

12

9.8

Notices

12

9.9

Binding Effect

12

9.10

Mutual Cooperation

12

9.11

Finders

12

9.12

Announcements

12

9.13

Expenses

12

9.14

Survival of Representations and Warranties

12

9.15

Exhibits

12

9.16

Legal Counsel

13

9.17

Termination, Amendment and Waiver

13

 

EXHIBITS

 

Allocation of Securities

 

Exhibit

1.1

Subscription Agreement

 

Exhibit

1.2

Financial Statements of SkyPostal

 

Exhibit

2.5

Financial Statements of Omega

 

Exhibit

3.5

 

iii

--------------------------------------------------------------------------------


 

AGREEMENT

 

THIS AGREEMENT (“Agreement”) is made this 15th           day of April, 2008, by
and between Omega United, Inc., a Nevada corporation (“Omega”), SkyPostal, Inc.,
a Delaware corporation (“SkyPostal”), and the security holders of SkyPostal (the
“SkyPostal Security Holders”) who are listed on Exhibit 1.1 hereto and have
executed Subscription Agreements in the form attached in Exhibit 1.2 hereto.

 

WHEREAS, Omega desires to acquire all of the issued and outstanding common stock
of SkyPostal from the SkyPostal Security Holders in exchange for newly issued
unregistered shares of common stock of Omega;

 

WHEREAS, SkyPostal desires to assist Omega in acquiring all of the issued and
outstanding common stock of SkyPostal pursuant to the terms of this Agreement;
and

 

WHEREAS, all of the SkyPostal Security Holders, by execution of Exhibit 1.2
hereto, agree to exchange all 29,000,000 common shares they hold in SkyPostal
(including 6,793,085 shares issued upon conversion of convertible debentures
held by certain SkyPostal debenture holders) for 29,000,000 common shares of
Omega.  In addition, Omega will issue (i) up to an additional 20,000,000 common
shares issuable on a one to one basis in a private placement offering currently
being conducted by SkyPostal (the “Private Placement”), and (ii) up to 4,517,534
additional shares issuable upon exercise of stock options, warrants and
convertible debt granted (a) in connection with the Private Placement, (b) upon
conversion of a bridge loan, and (c) to certain executive officers and directors
of SkyPostal all as described in Section 2.2, below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

Exchange of Securities

 

1.1                                 Issuance of Securities. Subject to the terms
and conditions of this Agreement, Omega agrees to issue and exchange 29,000,000
fully paid and non-assessable unregistered shares of Omega’s $.001 par value
common stock (the “Omega Shares”) for all 29,000,000 issued and outstanding
shares of the $.0001 par value common stock of SkyPostal (the “SkyPostal
Shares”) held by the SkyPostal Security Holders, including 7,820,226 shares
issuable upon conversion of SkyPostal’s convertible debentures and notes
payable. In addition, Omega will issue up to an additional 20,000,000 common
shares and warrants and other convertible securities to purchase up to 4,517,534
common shares exercisable at $.50 per share to cover shares issuable in the
Private Placement. All Omega Shares will be issued directly to the SkyPostal
Security Holders on the Closing Date (as hereinafter defined), pursuant to the
schedule set forth in Exhibit 1.1 and upon their execution of Exhibit 1.2.

 

1.2                                 Exemption from Registration. The parties
hereto intend that all Omega common stock to be issued to the SkyPostal Security
Holders shall be exempt from the registration

 

--------------------------------------------------------------------------------


 

requirements of the Securities Act of 1933, as amended (the “Act”), pursuant to
Section 4(2) and/or Regulation D of the Act and rules and regulations
promulgated thereunder.  In furtherance thereof, each of the SkyPostal Security
Holders will execute and deliver to Omega on the closing date of this Agreement
(the “Closing Date”) a copy of the Subscription Agreement set forth in
Exhibit 1.2 hereto.

 

1.3                                 Corporate Action.  Prior to the Closing
Date, Omega shall (i) effect a five shares for one share forward stock split,
(ii) increase its authorized common shares to 150,000,000 shares,
(iii) authorize the issuance of up to 50,000,000 shares of preferred stock,
$.001 par value, and (iv) retire an aggregate of 25,420,500 shares of its common
stock (post forward split) currently held by Shelley Clark and Kendall Clark.

 

ARTICLE II

 

Representations and Warranties of SkyPostal

 

SkyPostal hereby represents and warrants to Omega that:

 

2.1                                 Organization. SkyPostal is a corporation
duly organized, validly existing and in good standing under the laws of
Delaware, has all necessary corporate powers to own its properties and to carry
on its business as now owned and operated by it, and is duly qualified to do
business and is in good standing in each of the states where its business
requires qualification.

 

2.2                                 Capital. The authorized capital stock of
SkyPostal consists of 50,000,000 authorized shares of $.0001 par value common
stock, of which 29,000,000 shares of common stock are outstanding.  All of the
outstanding common stock of SkyPostal is duly and validly issued, fully paid and
non-assessable. There are no outstanding subscriptions, options, rights,
warrants, debentures, instruments, convertible securities or other agreements or
commitments obligating SkyPostal to issue any additional shares of its capital
stock of any class, except (i) up to 2,517,534 shares issuable upon exercise of
stock options and warrants and conversion of debt, and (ii) up to 2,000,000
shares issuable upon exercise of warrants issued in connection with the Private
Placement.

 

2.3                                 Subsidiaries. SkyPostal does not have any
subsidiaries or own any interest in any other enterprise.

 

2.4                                 Directors and Officers. The names and titles
of the directors and executive officers of SkyPostal as of the date of this
Agreement are as follows:

 

Name

 

Position

 

 

 

Albert P. Hernandez

 

Chairman of the Board of Directors and Chief Executive Officer

 

2

--------------------------------------------------------------------------------


 

Name

 

Position

A.J. Hernandez

 

Chief Operating Officer and Director

Clement S. Harary

 

Chief Financial Officer

Michael Knorr

 

Executive Vice President

Gonzalo Gulman

 

Country Manager – Peru and Director

Guillermo Gulman

 

Director

 

2.5                                 Financial Statements. Exhibit 2.5 hereto
consists of the audited financial statements of SkyPostal for the years ended
December 31, 2006 and 2007 (the “SkyPostal Financial Statements”). The SkyPostal
Financial Statements have been prepared in accordance with generally accepted
accounting principles and practices consistently followed by SkyPostal
throughout the period indicated, and fairly present the financial position of
SkyPostal as of the date of the balance sheet included in the SkyPostal
Financial Statements and the results of operations for the period indicated. 
There are no material omissions or non-disclosures in the SkyPostal Financial
Statements.

 

2.6                                 Absence of Changes. Since December 31, 2007,
there has not been any material change in the financial condition or operations
of SkyPostal, except as contemplated by this Agreement.  As used throughout this
Agreement, “material” means:  Any change or effect (or development that, insofar
as can be reasonably foreseen, is likely to result in any change or effect) that
causes substantial increase or diminution in the business, properties, assets,
condition (financial or otherwise) or results of operations of a party.  Taken
as a whole, material change shall not include changes in national or
international economic conditions or industry conditions generally; changes or
possible changes in statutes and regulations applicable to a party; or the loss
of employees, customers or suppliers by a party as a direct or indirect
consequence of any announcement relating to this Agreement.

 

2.7                                 Absence of Undisclosed Liabilities. As of
December 31, 2007, SkyPostal did not have any material debt, liability or
obligation of any nature, whether accrued, absolute, contingent or otherwise,
and whether due or to become due, that is not reflected in the SkyPostal
Financial Statements.

 

2.8                                 Tax Returns. SkyPostal has filed all
federal, state and local tax returns required by law and has paid all taxes,
assessments and penalties due and payable. The provisions for taxes, if any,
reflected in Exhibit 2.5 are adequate for the periods indicated.  There are no
present disputes as to taxes of any nature payable by SkyPostal.

 

2.9                                 Investigation of Financial Condition.
Without in any manner reducing or otherwise mitigating the representations
contained herein, Omega, its legal counsel and accountants shall have the
opportunity to meet with SkyPostal’s accountants and attorneys to discuss the
financial condition of SkyPostal during reasonable business hours and in a
manner that does not interfere with the normal operation of SkyPostal’s
business.  SkyPostal shall make available to Omega all books and records of
SkyPostal, provided, however, that SkyPostal will

 

3

--------------------------------------------------------------------------------


 

be under no obligation to provide any information subject to confidentiality
provisions or waive any privilege associated with any such information.

 

2.10                           Intellectual Property Rights. SkyPostal owns or
has the right to use all trademarks, service marks, trade names, copyrights and
patents material to its business.

 

2.11                           Compliance with Laws. To the best of SkyPostal’s
knowledge, SkyPostal has complied with, and is not in violation of, applicable
federal, state or local statutes, laws and regulations, including federal and
state securities laws, except where such non-compliance would not have a
material adverse impact upon its business or properties.

 

2.12                           Litigation. SkyPostal is not a defendant in any
suit, action, arbitration or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of
SkyPostal, threatened against or affecting SkyPostal or its business, assets or
financial condition.  SkyPostal is not in default with respect to any order,
writ, injunction or decree of any federal, state, local or foreign court,
department, agency or instrumentality applicable to it.  SkyPostal is not
engaged in any material litigation to recover monies due to it.

 

2.13                           Authority. The Board of Directors of SkyPostal
has authorized the execution of this Agreement and the consummation of the
transactions contemplated herein, and SkyPostal has full power and authority to
execute, deliver and perform this Agreement, and this Agreement is a legal,
valid and binding obligation of SkyPostal and is enforceable in accordance with
its terms and conditions.  By execution of Exhibit 1.2, all of the SkyPostal
Security Holders have agreed to and have approved the terms of this Agreement.

 

2.14                           Ability to Carry Out Obligations. To the best of
SkyPostal’s knowledge, the execution and delivery of this Agreement by SkyPostal
and the performance by SkyPostal of its obligations hereunder in the time and
manner contemplated will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw, or other agreement or instrument to which SkyPostal is a party, or by
which it may be bound, nor will any consents or authorizations of any party
other than those hereto be required, (b) an event that would permit any party to
any agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of SkyPostal, or (c) an event that would result
in the creation or imposition of any lien, charge or encumbrance on any asset of
SkyPostal.

 

2.15                           Full Disclosure. None of the representations and
warranties made by SkyPostal herein or in any exhibit, certificate or memorandum
furnished or to be furnished by SkyPostal, or on its behalf, contains or will
contain any untrue statement of material fact or omit any material fact the
omission of which would be misleading.

 

2.16                           Assets. SkyPostal’s assets are fully included in
Exhibit 2.5 and are not subject to any claims or encumbrances except as
indicated in Exhibit 2.5.

 

2.17                           Material Contracts. SkyPostal does not have any
material contracts, except as described in its March 2008 Confidential Private
Placement Memorandum.

 

4

--------------------------------------------------------------------------------


 

2.18                           Indemnification. SkyPostal agrees to indemnify,
defend and hold Omega harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against Omega which arise out of, or result from
(i) any breach by SkyPostal in performing any of its covenants or agreements
under this Agreement or in any schedule, certificate, exhibit or other
instrument furnished or to be furnished by SkyPostal under this Agreement,
(ii) a failure of any representation or warranty in this Article II or (iii) any
untrue statement made by SkyPostal in this Agreement.

 

2.19                           Criminal or Civil Acts. For the period of five
years prior to the execution of this Agreement, no executive officer, director
or principal stockholder of SkyPostal has been convicted of a felony crime,
filed for personal bankruptcy, been the subject of a Commission or NASD judgment
or decree, or is currently the subject to any investigation in connection with a
felony crime or Commission or NASD proceeding.

 

2.20                           Restricted Securities. SkyPostal and the
SkyPostal Security Holders, by execution of this Agreement and of Exhibit 1.2,
acknowledge that all of the Omega Shares issued by Omega are restricted
securities and none of such securities may be sold or publicly traded except in
accordance with the provisions of the Act and SEC rules governing mergers and
share exchanges with “shell” public companies as that term is defined under
applicable SEC rules.

 

ARTICLE III

 

Representations and Warranties of Omega

 

Omega represents and warrants to SkyPostal that:

 

3.1                                 Organization. Omega is a corporation duly
organized, validly existing and in good standing under the laws of Nevada, has
all necessary corporate powers to carry on its business, and is duly qualified
to do business and is in good standing in each of the states where its business
requires qualification.

 

3.2                                 Capital. The authorized capital stock of
Omega will consist of 150,000,000 shares of $.001 par value common stock, of
which 9,000,000 shares of common stock will be issued and outstanding, and
50,000,000 shares of $.001 par value preferred stock, none of which will be
outstanding.  There shall be 9,000,000 shares of common stock outstanding on the
Closing Date following the retirement of 25,420,500 shares as described in
Section 1.1, above. All of Omega’s outstanding securities are duly and validly
issued, fully paid and non-assessable. There are no outstanding subscriptions,
options, rights, warrants, debentures, instruments, convertible securities or
other agreements or commitments obligating Omega to issue any additional shares
of its capital stock of any class.

 

3.3                                 Subsidiaries. Omega does not have any
subsidiaries or own any interest in any other enterprise.

 

5

--------------------------------------------------------------------------------


 

3.4                                 Directors and Officers. The names and titles
of the directors and officers of Omega are: Shelley Clark, Chief Executive
Officer and Director, and Kendall Clark, Secretary/Treasurer and Director.

 

3.5                                 Financial Statements. Exhibit 3.5 hereto
consists of the audited financial statements of Omega for the years ended
December 31, 2006 and 2007 (the “Omega Financial Statements”).  The Omega
Financial Statements have been prepared in accordance with generally accepted
accounting principles and practices consistently followed by Omega throughout
the periods indicated, and fairly present the financial position of Omega as of
the date of the balance sheets included in the Omega Financial Statements and
the results of operations for the periods indicated.  There are no material
omissions or non-disclosures in the Omega Financial Statements.

 

3.6                                 Absence of Changes. Since December 31, 2007,
there has not been any material change in the financial condition or operations
of Omega, except as contemplated by this Agreement.

 

3.7                                 Absence of Undisclosed Liabilities. As of
December 31, 2007, Omega did not have any material debt, liability or obligation
of any nature, whether accrued, absolute, contingent or otherwise, and whether
due or to become due, that is not reflected in the Omega Financial Statements.

 

3.8                                 Tax Returns. Within the times and in the
manner prescribed by law, Omega has filed all federal, state and local tax
returns required by law and has paid all taxes, assessments and penalties due
and payable.

 

3.9                                 Investigation of Financial Condition.
Without in any manner reducing or otherwise mitigating the representations
contained herein, SkyPostal, its legal counsel and accountants shall have the
opportunity to meet with Omega’s accountants and attorneys to discuss the
financial condition of Omega.  Omega shall make available to SkyPostal all books
and records of Omega.

 

3.10                           Intellectual Property Rights. Omega does not have
any patents, trademarks, service marks, trade names, copyrights or other
intellectual property rights.

 

3.11                           Compliance with Laws. Omega has complied with,
and is not in violation of, applicable federal, state or local statutes, laws or
regulations including federal and state securities laws.

 

3.12                           Litigation. Omega is not a defendant in any suit,
action, arbitration, or legal, administrative or other proceeding, or
governmental investigation which is pending or, to the best knowledge of Omega,
threatened against or affecting Omega or its business, assets or financial
condition.  Omega is not in default with respect to any order, writ, injunction
or decree of any federal, state, local or foreign court, department, agency or
instrumentality applicable to it.  Omega is not engaged in any material
litigation to recover monies due to it.

 

6

--------------------------------------------------------------------------------


 

3.13                           Authority. The Board of Directors of Omega has
authorized the execution of this Agreement and the transactions contemplated
herein, and Omega has full power and authority to execute, deliver and perform
this Agreement, and this Agreement is the legal, valid and binding obligation of
Omega, and is enforceable in accordance with its terms and conditions.

 

3.14                           Ability to Carry Out Obligations. The execution
and delivery of this Agreement by Omega and the performance by Omega of its
obligations hereunder will not cause, constitute or conflict with or result in
(a) any breach or violation of any of the provisions of or constitute a default
under any license, indenture, mortgage, instrument, article of incorporation,
bylaw or other agreement or instrument to which Omega is a party, or by which it
may be bound, nor will any consents or authorization of any party other than
those hereto be required, (b) an event that would permit any party to any
agreement or instrument to terminate it or to accelerate the maturity of any
indebtedness or other obligation of Omega, or (c) an event that would result in
the creation or imposition of any lien, charge or encumbrance on any asset of
Omega.

 

3.15                           Full Disclosure. None of the representations and
warranties made by Omega herein, or in any exhibit, certificate or memorandum
furnished or to be furnished by Omega or on its behalf, contains or will contain
any untrue statement of material fact or omit any material fact the omission of
which would be misleading.

 

3.16                           Assets.  Omega has no assets or liabilities.

 

3.17                           Material Contracts.  Omega has no material
contracts.

 

3.18                           Indemnification. Omega agrees to indemnify,
defend and hold SkyPostal harmless against and in respect of any and all claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries
and deficiencies, including interest, penalties and reasonable attorney fees
asserted by third parties against SkyPostal, which arise out of, or result from
(i) any breach by Omega in performing any of its covenants or agreements in this
Agreement or in any schedule, certificate, exhibit or other instrument furnished
or to be furnished by Omega under this Agreement,  (ii) a failure of any
representation or warranty in this Article III, or (iii) any untrue statement
made by Omega in this Agreement.

 

3.19                           Criminal or Civil Acts. For a period of five
years prior to the execution of this Agreement, no executive officer, director
or principal stockholder of Omega has been convicted of a felony crime, filed
for personal bankruptcy, been the subject of a Securities and Exchange
Commission (“Commission”) or NASD judgment or decree, or is currently the
subject to an investigation in connection with any felony crime or Commission or
NASD proceeding.

 

3.20                           Bulletin Board Trading Status.  Omega shall be in
compliance with all requirements for, and its common stock shall be quoted on,
the Electronic Over-the-Counter Bulletin Board system on the date immediately
prior to the Closing Date, such that the common stock of Omega may continue to
be so quoted without interruption following the Closing Date.

 

7

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Covenants Prior to the Closing Date

 

4.1                                 Investigative Rights. Prior to the Closing
Date, each party shall provide to the other party, and such other party’s
counsel, accountants, auditors and other authorized representatives, full access
during normal business hours and upon reasonable advance written notice to all
of each party’s properties, books, contracts, commitments and records for the
purpose of examining the same.  Each party shall furnish the other party with
all information concerning each party’s affairs as the other party may
reasonably request.  If during the investigative period one party learns that a
representation of the other party was not accurate, no such claim may be
asserted by the party so learning that a representation of the other party was
not accurate.

 

4.2                                 Conduct of Business. Prior to the Closing
Date, each party shall conduct its business in the normal course and shall not
sell, pledge or assign any assets without the prior written approval of the
other party, except in the normal course of business.  Neither party shall amend
its Articles of Incorporation or Bylaws (except as may be described in this
Agreement), declare dividends, redeem or sell stock or other securities. 
Neither party shall enter into negotiations with any third party or complete any
transaction with a third party involving the sale of any of its assets or the
exchange of any of its common stock.

 

4.3                                 Confidential Information.  Each party will
treat all non-public, confidential and trade secret information received from
the other party as confidential, and such party shall not disclose or use such
information in a manner contrary to the purposes of this Agreement.  Moreover,
all such information shall be returned to the other party in the event this
Agreement is terminated.

 

4.4                                 Notice of Non-Compliance.  Each party shall
give prompt notice to the other party of any representation or warranty made by
it in this Agreement becoming untrue or inaccurate in any respect or the failure
by it to comply with or satisfy in any material respect any covenant, condition
or agreement to be complied with or satisfied by it under this Agreement.

 

ARTICLE V

 

Conditions Precedent to Omega’s Performance

 

5.1                                 Conditions. Omega’s obligations hereunder
shall be subject to the satisfaction at or before the Closing Date of all the
conditions set forth in this Article V.  Omega may waive any or all of these
conditions in whole or in part without prior notice; provided, however, that no
such waiver of a condition shall constitute a waiver by Omega of any other
condition of or any of Omega’s other rights or remedies, at law or in equity, if
SkyPostal shall be in default of any of its representations, warranties or
covenants under this Agreement.

 

5.2                                 Accuracy of Representations. Except as
otherwise permitted by this Agreement, all representations and warranties by
SkyPostal in this Agreement or in any written statement

 

8

--------------------------------------------------------------------------------


 

that shall be delivered to Omega by SkyPostal under this Agreement shall be true
and accurate on and as of the Closing Date as though made at that time.

 

5.3                                 Performance. SkyPostal shall have performed,
satisfied and complied with all covenants, agreements and conditions required by
this Agreement to be performed or complied with by it on or before the Closing
Date.

 

5.4                                 Absence of Litigation. No action, suit or
proceeding, including injunctive actions, before any court or any governmental
body or authority, pertaining to the transaction contemplated by this Agreement
or to its consummation, shall have been instituted or threatened against
SkyPostal on or before the Closing Date.

 

5.5                                 Officer’s Certificate. SkyPostal shall have
delivered to Omega a certificate dated the Closing Date signed by the Chief
Executive Officer of SkyPostal certifying that each of the conditions specified
in this Article has been fulfilled and that all of the representations set forth
in Article II are true and correct as of the Closing Date.

 

5.6                                 Corporate Action. SkyPostal shall have
obtained the approval of the SkyPostal Security Holders for the transaction
contemplated by this Agreement as evidenced by the SkyPostal Security Holders
(including the Private Placement investors) holding all of SkyPostal’s
outstanding common stock executing Exhibit 1.2.

 

5.7                                 Private Placement. Prior to the Closing
Date, SkyPostal shall have sold a minimum of 10,000,000 shares of its common
stock at $.50 per share in the Private Placement and shall have issued in
addition thereto, to the Placement Agent of the Private Placement, one warrant
exercisable at $.50 per share for each 10 shares sold.

 

ARTICLE VI

 

Conditions Precedent to SkyPostal’s Performance

 

6.1                                 Conditions. SkyPostal’s obligations
hereunder shall be subject to the satisfaction at or before the Closing Date of
all the conditions set forth in this Article VI. SkyPostal may waive any or all
of these conditions in whole or in part without prior notice; provided, however,
that no such waiver of a condition shall constitute a waiver by SkyPostal of any
other condition of or any of SkyPostal’s rights or remedies, at law or in
equity, if Omega shall be in default of any of its representations, warranties
or covenants under this Agreement.

 

6.2                                 Accuracy of Representations. Except as
otherwise permitted by this Agreement, all representations and warranties by
Omega in this Agreement or in any written statement that shall be delivered to
SkyPostal by Omega under this Agreement shall be true and accurate on and as of
the Closing Date as though made at that time.

 

6.3                                 Performance. Omega shall have performed,
satisfied and complied with all covenants, agreements and conditions required by
this Agreement to be performed or complied with by it on or before the Closing
Date.

 

9

--------------------------------------------------------------------------------


 

6.4                                 Absence of Litigation. No action, suit or
proceeding before any court or any governmental body or authority, pertaining to
the transaction contemplated by this Agreement or to its consummation, shall
have been instituted or threatened against Omega on or before the Closing Date.

 

6.5                                 Officer’s Certificate. Omega shall have
delivered to SkyPostal a certificate dated the Closing Date signed by the Chief
Executive Officer of Omega certifying that each of the conditions specified in
this Article has been fulfilled and that all of the representations set forth in
Article III are true and correct as of the Closing Date.

 

6.6                                 Payment of Liabilities. On or before the
Closing Date, Omega shall have paid any outstanding obligations and liabilities
of Omega through the Closing Date, including obligations created subsequent to
the execution of this Agreement.

 

6.7                                 Directors of Omega. On the Closing Date, the
Board of Directors of Omega shall elect Albert P. Hernandez and A.J. Hernandez
to Omega’s Board of Directors.

 

6.8                                 Officers of Omega. On the Closing Date, the
existing executive officers of Omega shall resign and the newly constituted
Board of Directors of Omega shall elect the officers of Omega as set forth in
Section 2.4, above.

 

ARTICLE VII

 

Closing

 

7.1                                 Closing. The closing of this Agreement shall
be held at the offices of Gary A. Agron at any mutually agreeable time and date
prior to April 30, 2008, unless extended by mutual agreement.  At the closing:

 

(a)                                  SkyPostal shall deliver to Omega (i) copies
of Exhibit 1.2 executed by all of the SkyPostal Security Holders,
(ii) certificates representing all 29,000,000 outstanding SkyPostal Shares duly
endorsed to Omega, (iii) the officer’s certificate described in Section 5.5, and
(iv) signed minutes of its directors approving this Agreement; and

 

(b)                                 Omega shall deliver to the SkyPostal
Security Holders (i) certificates representing an aggregate of 29,000,000 shares
of Omega’s common stock plus (a) stock options, warrants and convertible
securities exercisable to purchase up to 4,517,534 shares of Omega’s common
stock in exchange for an equal number of shares issuable upon exercise of
SkyPostal stock options, warrants and convertible debt all as described in
Section 2.2, above, and (b) such additional shares of common stock as are
necessary to exchange on a one for one basis with any shares of common stock
sold by SkyPostal in the Private Placement, (ii) the officer’s certificate
described in Section 6.5, (iii) signed minutes of its directors approving this
Agreement, and (iv) resignations from its executive officers pursuant to
Section  6.8.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Covenants Subsequent to the Closing Date

 

8.1                                 Registration and Listing. Following the
Closing Date, Omega shall use its best efforts to:

 

(a)                                  Continue Omega’s common stock quotation on
the Electronic Over-the-Counter Bulletin Board system;

 

(b)                                 List Omega’s securities in Standard & Poor’s
OTC or Corporate Manual; and

 

(c)                                  Organize a Nominating Committee of the
Board of Directors that will be charged, on or before 30 days from the Closing
Date, with nominating additional or replacement Omega directors, who, in the
opinion of the Nominating Committee will provide ongoing industry, banking,
financial or legal expertise to the Board.

 

8.2                                 Stock Issuances.  Following the Closing
Date, Omega may adopt such stock option or other securities incentive plan as
its Board of Directors shall reasonably determine.

 

ARTICLE IX

 

Miscellaneous

 

9.1                                 Captions and Headings. The article and
Section headings throughout this Agreement are for convenience and reference
only and shall not define, limit or add to the meaning of any provision of this
Agreement.

 

9.2                                 No Oral Change. This Agreement and any
provision hereof may not be waived, changed, modified or discharged orally, but
only by an agreement in writing signed by the party against whom enforcement of
any such waiver, change, modification or discharge is sought.

 

9.3                                 Non-Waiver. The failure of any party to
insist in any one or more cases upon the performance of any of the provisions,
covenants or conditions of this Agreement or to exercise any option herein
contained shall not be construed as a waiver or relinquishment for the future of
any such provisions, covenants or conditions.  No waiver by any party of one
breach by another party shall be construed as a waiver with respect to any other
subsequent breach.

 

9.4                                 Time of Essence. Time is of the essence of
this Agreement and of each and every provision hereof.

 

9.5                                 Entire Agreement. This Agreement contains
the entire Agreement and understanding between the parties hereto and supersedes
all prior agreements and understandings.

 

9.6                                 Choice of Law. This Agreement and its
application shall be governed by the laws of the state of Nevada.

 

11

--------------------------------------------------------------------------------


 

9.7                                 Counterparts. This Agreement may be executed
simultaneously in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

9.8                                 Notices. All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given on the date of service if served personally on
the party to whom notice is to be given, or on the third day after mailing if
mailed to the party to whom notice is to be given, by first class mail,
registered or certified, postage prepaid, and properly addressed as follows:

 

Omega:

Omega United, Inc.

 

733 West Montgomery

Spokane, WA 99205

Attn: Shelley Clark, Chief Executive Officer

 

SkyPostal:

SkyPostal, Inc.

 

7805 NW 15th Street

Miami, FL 33126

Attn: Albert P. Hernandez, Chief Executive Officer

 

9.9                                 Binding Effect. This Agreement shall inure
to and be binding upon the heirs, executors, personal representatives,
successors and assigns of each of the parties to this Agreement.

 

9.10                           Mutual Cooperation. The parties hereto shall
cooperate with each other to achieve the purpose of this Agreement and shall
execute such other and further documents and take such other and further actions
as may be necessary or convenient to effect the transaction described herein.

 

9.11                           Finders. There are no finders in connection with
this transaction.

 

9.12                           Announcements.  The parties will consult and
cooperate with each other as to the timing and content of any public
announcements regarding this Agreement.

 

9.13                           Expenses. Each party will bear their own
expenses, including legal fees incurred in connection with this Agreement.  The
SkyPostal Security Holders shall not be responsible for any costs incurred in
connection with the transaction contemplated by this Agreement.

 

9.14                           Survival of Representations and Warranties. The
representations, warranties, covenants and agreements of the parties set forth
in this Agreement or in any instrument, certificate, opinion or other writing
providing for in it, shall survive the Closing Date.

 

9.15                           Exhibits. As of the execution hereof, the parties
have provided each other with the exhibits described herein.  Any material
changes to the exhibits shall be immediately disclosed to the other party.

 

12

--------------------------------------------------------------------------------


 

9.16                           Legal Counsel. SkyPostal has been represented by
Gary A. Agron, Esq. in connection with this Agreement and Omega confirms that it
has been advised by separate counsel selected by it.

 

9.17                           Termination, Amendment and Waiver.

 

(a)                                  Termination.  This Agreement may be
terminated at any time prior to the Closing Date, whether before or after
approval of matters presented in connection with the share exchange by the
stockholders of Omega or by the stockholders of SkyPostal:

 

(1)                                  By mutual written consent of SkyPostal and
Omega;

 

(2)                                  By either SkyPostal or Omega;

 

(i)                                     If any court of competent jurisdiction
or any governmental, administrative or regulatory authority, agency or body
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the transactions
contemplated by this Agreement; or

 

(ii)                                  If the transaction shall not have been
consummated on or before April 30, 2008, unless the failure to consummate the
transaction is the result of a material breach of this Agreement by the party
seeking to terminate this Agreement.

 

(3)                                  By SkyPostal, if Omega breaches any of its
representations or warranties hereof or fails to perform in any material respect
any of its covenants, agreements or obligations under this Agreement; and

 

(4)                                  By Omega, if SkyPostal breaches any of its
representations or warranties hereof or fails to perform in any material respect
any of its covenants, agreements or obligations under this Agreement.

 

(b)                                 Effect of Termination.  In the event of
termination of this Agreement by either Omega or SkyPostal, as provided herein,
this Agreement shall forthwith become void and have no effect, without any
liability or obligation on the part of SkyPostal or Omega, and such termination
shall not relieve any party hereto for any intentional breach prior to such
termination by a party hereto of any of its representations or warranties or any
of its covenants or agreements set forth in this Agreement.

 

(c)                                  Extension; Waiver.  At any time prior to
the Closing Date, the parties may, to the extent legally allowed, (a) extend the
time for the performance of any of the obligation of the other acts of the other
parties, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto or waive
compliance with any of the agreements or conditions contained herein.  Any
agreement on the part of a party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of

 

13

--------------------------------------------------------------------------------


 

such party.  The failure of any party to this Agreement to assert any of its
rights under this Agreement or otherwise shall not constitute a waiver of such
rights.

 

(d)                                 Procedure for Termination, Amendment,
Extension or Waiver.  A termination of this Agreement, an amendment of this
Agreement or an extension or waiver shall, in order to be effective, require in
the case of SkyPostal or Omega, action by its respective Board of Directors or
the duly authorized designee of such Board of Directors.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

14

--------------------------------------------------------------------------------


 

In witness whereof, the parties have executed this Agreement Concerning the
Exchange of Securities on the date indicated above.

 

OMEGA UNITED, INC.

SKYPOSTAL, INC.

 

 

 

 

 

 

By:

/s/ Shelley Clark

 

By:

/s/ Albert P. Hernandez

 

Shelley Clark

 

Albert P. Hernandez

 

Chief Executive Officer

 

Chief Executive Officer

 

15

--------------------------------------------------------------------------------